DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. In reference to applicant’s arguments that the applied prior art does not teach the safety function operation being selected from a preferred list of operations that include ‘safe torque off”, “safety stop I”, and “safe brake control”, Kattainen et al describes controllers 1 and 2 for executing predetermined safety operation procedures based on detected information. Any controller can be programmed with desired information, in the case of applicant’s method/system said information is selected to be one of the added processes. The amended limitations are considered a design choice. The previously presented rejection will be modified to show the changes made to the claims. The examiner still believes the applied prior art, Kattainen et al, describe a system or method of operation that include a safety unit that generates a safety procedure based previously stored information being compared to a feedback signal.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al (US Patent 7896135).
Claims 1 and 6, Kattainen et al teaches a control method or a system for controlling a power converter 6; and controllers 1 and 2 for executing a safety operation for elevator motor 5, wherein the motor speed in measured by encoders (as seen in fig. 1 and described in col. 10 lines 5-19). Kattainen et al further describes in col. 10 lines 5-55 that if a measured speed value is greater than a predetermined value, then the power converter would operate motor 5 using a predetermined deceleration 60. Kattainen et al fails to describe the preferred safety operations listed by applicant.
However, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to select the listed safety operations in independent claims 1 and 6, since it has been held to be within the general skill of a worker in the art to choose to store preferred operations or procedures on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 3-5 and 8-10, as described above in the rejection of claim 1, Kattainen et al teaches controllers 1 and 2 for automatically operating (to include stopping) the motor using a predetermined deceleration 60 when a detected motor speed is greater than a predetermined value (see for example the description given in col. 9 lines 49-67 and col. 10 lines 1-4, applicant needs to review the entire document before responding to this rejection since there are other sections that describe the recited control method).



Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RINA I DUDA/Primary Examiner, Art Unit 2846